        Case 3:17-cv-00101-RDM Document 366 Filed 09/28/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                         :
PROTECTION BUREAU,                         :
                                           :
                     Plaintiff             :
                                           :
                                           :       3:17-CV-101
              v.                           :       (Judge Mariani)
                                           :
                                           :
NAVIENT CORPORATION, et al.,               :
                                           :
                     Defendants.           :

                              SPECIAL MASTER ORDER #51

        NOW, THIS 28th DAY OF SEPTEMBER, 2019, IT IS HEREBY ORDERED THAT

Plaintiff’s request for an extension of time to comply with Special Master Order #50 is

GRANTED. Plaintiff shall respond in writing to Defendants’ September 25, 2019 letter

concerning Dr. Michael A. Turner’s report no later than October 3, 2019. Defendants may

reply in writing to Plaintiff’s submission no later than October 7, 2019. A telephone

conference on the issues raised by the parties with respect to Dr. Turner’s report shall be

held on Wednesday, October 9, 2019, at 11:00 a.m. The call shall be placed to 570-207-

5734.



                                                   s/ Thomas I. Vanaskie
                                                   THOMAS I. VANASKIE
                                                   SPECIAL MASTER
